Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed June 8, 1973, upon a conviction of bribery, on a plea of guilty, the sentence being an indeterminate prison term not to exceed three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to the time served. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Brennan, JJ,, concur.